Exhibit 10.1

RESIGNATION AND GENERAL RELEASE AGREEMENT

THIS RESIGNATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made and
entered into as of the Effective Date, defined in Section 6(d) below, by and
between, Joseph M. Yorio, an individual (the “Executive”), and School Specialty,
Inc. (the “Company”).

WHEREAS, the Company and the Executive (the “Parties”) are parties to that
certain Amended and Restated Employment Agreement, dated as of March 23, 2016
(the “Employment Agreement”);

WHEREAS, the Parties have decided to end their employment relationship on
mutually agreeable terms as of February 1, 2019 (the “Resignation Date”);

NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:

1.    Resignation. Executive hereby resigns from any and all offices or
directorships with the Company or any affiliate thereof, effective as of the
Resignation Date, and submits his resignation in the form of Exhibit A hereto.
Because the Parties have decided to end their employment relationship on
mutually agreeable terms, Executive’s employment will be deemed to have been
terminated without cause as of the Resignation Date for all purposes with
respect to the Parties’ rights and obligations under the Employment Agreement.

2.    All Obligations Paid in Full. Executive understands that except as set
forth in this Section 2 and Section 3, Executive is not entitled to any further
wages (including bonuses or other incentive compensation), payments or benefits
from the Company or its Affiliates after the Resignation Date. Executive
acknowledges and agrees that Executive has received all wages and benefits
earned through the Company’s most recent regular pay date, except: (a) that on
the next regular pay date will receive any wages earned between the last regular
pay date and the Resignation Date, and accrued, unused paid time off through the
Resignation Date; (b) that Executive shall be reimbursed for business expenses
actually incurred by Executive on or before the Resignation Date in accordance
with the Company’s regular policy and practice; and (c) for benefits to which
Executive is entitled as a participant in the Company’s 401k Plan.

3.    Separation Benefits. In accordance with and subject to the conditions of
the Employment Agreement, the Company will provide Executive with severance
benefits, Severance Payments and COBRA Continuation Payments, as set forth in
Section 3.2(c) of the Employment Agreement, as though his employment had been
terminated without cause under Section 3.1(d) of the Employment Agreement as of
the Resignation Date. With respect to the pro-rated 2019 bonus component of the
severance provided in Section 3.2(c)(i)(B), the Parties agree that the amount
shall be determined by multiplying one hundred twenty-five (125) percent of
Executive’s final base salary by (i) the percentage of goal attainment
determined by the Board of Directors for 2019 with respect to other executives
of the Company, and (ii) the fraction

 

Page 1 of 7



--------------------------------------------------------------------------------

31/365, and that amount shall be payable as such time as bonuses are paid to the
officers of the Company in 2020. The Company also agrees that the Company, at no
charge to Executive, will download from the Company laptop and mobile phone that
Executive returns to the Company Executive’s personal photographs, and any
personal financial information of Executive that is identified by Executive, and
deliver that downloaded electronically stored information to Executive within a
reasonable time after the Company’s receipt of the laptop and phone.

4.    General Release by Executive. Subject to Section 5 below, Executive hereby
releases and discharges forever the Company, and each of its parents,
subsidiaries and affiliates, and each of their present and former investors,
shareholders, members, partners, directors, officers, employees, trustees,
agents, attorneys, administrators, plans, plan administrators, insurers, agents,
predecessors, successors and assigns, and all persons acting by, through, under
or in concert with them (hereinafter collectively referred to as the “Executive
Released Parties”), from and against all liabilities, claims, demands, liens,
causes of action, charges, suits, complaints, grievances, contracts, agreements,
promises, obligations, costs, losses, damages, injuries, attorneys’ fees, and
other legal responsibilities (collectively referred to as “Claims”), of any form
whatsoever, including, but not limited to, any claims in law, equity, contract,
tort, or any claims under the Age Discrimination in Employment Act, as amended,
29 U.S.C. § 621, et seq. (the “ADEA”); Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the
Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq.; the Wisconsin
Fair Employment Act, Wis. Stat. §§ 111.31 to 111.395; the Wisconsin Wage Claim
and Payment Law, Wis. Stat. §§ 109.03 and 109.09; the Wisconsin Business Closing
and Mass Layoff law, Wis. Stat. §§ 109.07; the Wisconsin Cessation of Health
Care Benefits Law, Wis. Stat. §§ 109.075; the Wisconsin, Family and Medical
Leave Law, Wis. Stat. §§ 103.10; the Wisconsin Personnel Records Statute, Wis.
Stat. §§ 103.13; the Wisconsin Employment Peace Act, Wis. Stat. §§ 111.02 to
111.19; or any other local ordinance or federal or state statute, regulation or
constitution, whether known or unknown arising from any action or inaction
whatsoever prior to the date of execution of this Agreement.

5.    Exclusions from General Release. Notwithstanding the generality of
Section 4, Executive does not release the following claims and rights:

 

  (a)

Executive’s rights under this Agreement;

 

  (b)

Executive’s rights to vested benefits in the Company’s 401k Plan’

 

  (c)

claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

Page 2 of 7



--------------------------------------------------------------------------------

  (d)

Executive’s rights with respect to restricted stock units and option awards in
accordance with the terms of the applicable awards and plans;

 

  (e)

Executive’s rights with respect to Company stock owned by Executive;

 

  (f)

Executive’s rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, the Company’s articles, bylaws or other corporate
governance documents, and/or to the protections of any directors’ and officers’
liability policies of the Company or any of its affiliates; and

 

  (g)

Any other right that may not be released by private agreement.

6.    Rights Under the ADEA and Older Worker’s Benefit Protection Act. Without
limiting the scope of the foregoing release of Claims in any way, Executive
certifies that this release constitutes a knowing and voluntary waiver of any
and all rights or claims that exist or that Executive has or may claim to have
under ADEA. This release does not govern any rights or claims that might arise
under the ADEA after the date this Agreement is signed by Executive. Executive
acknowledges that:

 

  (a)

The consideration provided pursuant to this Agreement is in addition to any
consideration that Executive would otherwise be entitled to receive;

 

  (b)

Executive has been and is hereby advised in writing to consult with an attorney
prior to signing this Agreement;

 

  (c)

Executive is hereby granted a period of forty-five (45) days from the date of
Executive’s receipt of this Agreement within which to consider it. To the extent
that Executive signs this Agreement after less than forty-five (45) days,
Executive acknowledges that Executive had sufficient time to consider this
Agreement with counsel and that Executive expressly, voluntarily and knowingly
waives the balance of the forty-five (45) day period; and

 

  (d)

Executive has the right to revoke this Agreement at any time within the seven
(7)-day period following the date on which Executive executes the Agreement, and
Executive understands that the Agreement shall not become effective or
enforceable until the calendar day immediately following the expiration of the
seven (7)-day revocation period (the “Effective Date”). Executive further
understands that Executive will not receive the Severance Benefits if Executive
exercises Executive’s right to revoke it. To revoke this Agreement, Executive
must provide written notice of revocation to Justin Lu, Chairman of the
Compensation Committee of the Board of Directors no later than 5:00 p.m.
(Pacific Time) on the seventh (7th) calendar day immediately following the date
on which Executive executes this Agreement. If Executive timely revokes this
Agreement, then Executive’s resignation shall be deemed to be a termination
without cause by the Company effective as of the Resignation Date, and any
rights to severance shall be subject to the terms of the Employment Agreement.

 

Page 3 of 7



--------------------------------------------------------------------------------

7.    Covenant Not To Sue. Executive represents and covenants that Executive has
not filed, initiated or caused to be filed or initiated, any Claim, charge,
suit, complaint, grievance, action or cause of action against the Company or any
of the Executive Released Parties. Executive further acknowledges that Executive
does not have any injury for which Employee would be entitled to workers’
compensation benefits. Except to the extent that such waiver is precluded by
law, Executive further promises and agrees that Executive will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall Executive
participate, assist or cooperate in any such Claim, charge, suit, complaint,
grievance, action or cause of action regarding any of the Executive Released
Parties, whether before a court or administrative agency or otherwise, unless
required to do so by law. The parties further acknowledge that this Agreement
will not prevent the Executive from: (a) filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that Executive acknowledges and agrees
that any Claims by Executive, or brought on Executive’s behalf, for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) would be and hereby are barred, or (b) from challenging the
effectiveness of the release contained in this agreement as to claims under the
Age Discrimination in Employment Act.

8.    No Assignment. Executive represents and warrants that Executive has made
no assignment or other transfer, and covenants that Executive will make no
assignment or other transfer, of any interest in any Claim which Executive may
have against the Executive Released Parties, or any of them.

9.    Right to Communicate Directly with Governmental or Self-Regulatory Bodies.
Nothing in this Agreement or any exhibit or attachment hereto, or the Employment
Agreement, shall be construed or applied so as to impede Executive or any other
person from communicating directly with, cooperating with or providing
information to any governmental or regulatory body or any self-regulatory
organization or receiving awards from or by a government agency for providing
information. Nothing contained in this Agreement shall be deemed to require or
encourage any person to provide inaccurate or untruthful information in response
to a government, law enforcement, regulatory agency or in response to a subpoena
or other legal process or proceeding.

10.    No Presumption Against Drafter. Executive and the Company understand that
this Agreement is deemed to have been drafted jointly by the parties. Any
uncertainty or ambiguity shall not be construed for or against any party based
on attribution of drafting to any party.

11.    Entire Agreement. Executive and the Company understand that this
Agreement represents the entire agreement and understanding between the parties
with respect to

 

Page 4 of 7



--------------------------------------------------------------------------------

the subject matter hereof and supersedes any prior agreement, understanding or
negotiations respecting such subject matter. For the avoidance of doubt, this
Agreement shall not limit, modify or supersede: (1) Executive’s obligations
under Articles IV through XI of the Employment Agreement, which remain in full
force and effect; (2) Executive’s obligations under any agreement with the
Company concerning intellectual property rights, solicitation of employees or
customers or competition with the Company; and (3) the Company’s obligations
under Articles X and XI of the Employment Agreement, which remain in full force
and effect. No change to or modification of this Agreement shall be valid or
binding unless it is in writing and signed by Executive and a duly authorized
representative of the Company.

12.    No Reliance. Executive and the Company acknowledge that each of them is
relying solely upon the contents of this Agreement, that there have been no
other representations or statements made by any of the Released Parties or
Executive, and that Executive and the Company are not relying on any other
representations or statements whatsoever of any of the Executive Released
Parties or Executive as an inducement to enter into this Agreement.

13.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

14.    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Wisconsin,
without reference to the principles of conflicts of law of Wisconsin or any
other jurisdiction, and where applicable, the laws of the United States.

[Signature Page Follows]

 

Page 5 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date indicated by the signature.

 

      Joseph M. Yorio DATED: February 1, 2019       /s/ Joseph M. Yorio        
    School Specialty, Inc.       /s/ Gus D. Halas DATED: February 1, 2019      
By:  Gus D. Halas       Its:  Chairman of the Board

 

Page 6 of 7



--------------------------------------------------------------------------------

EXHIBIT A

February 1, 2019

School Specialty, Inc.

W6316 Design Drive

Greenville, Wisconsin 54942

 

Re:

Resignation of Employment

Ladies and Gentlemen:

I hereby resign from the office of President and Chief Executive Officer of
School Specialty, Inc. (the “Company”) and all of its subsidiaries, from the
Board of Directors of the Company and all of its committees and from all other
offices, directorships, committees and positions of employment that I hold with
the Company and its subsidiaries, effective immediately.

 

Sincerely,  

 

Joseph M. Yorio

 

Page 7 of 7